Title: To George Washington from Alexandria Masons, 22 December 1797
From: Alexandria Masons
To: Washington, George



Respected Brother
Alexa. 22d Decr [1]797

The Members of Lodge No. 22 Solicit your Company, to Partake of a refreshment at Mr Gadsby’s Tavern, on the 27th Inst, at 6 OClock in the Evening in Celebration of the Anniversary of Saint John—on behalf of the Brethren.

               
                  Henry Rose
                  }
                  Managers
               
               
                  G. Deneale
               
               
                  Wm. B. Page
               
               
                  Robt Young
               
               
                  W. Jones
               
               
                  M. Flanery
               
            
